El Juez Asociado Sfi. del Toeo,
emitió la opinión del tribunal.
La sentencia apelada en este caso se dictó el 31 de mayo -de 1916, y la apelación se interpuso el 29 de junio del mismo año. El apelante solicitó de la corte de distrito varias pró-rrogas. para preparar sn exposición del caso. La última de dichas prórrogas venció el 18 de agosto último y el apelante no presentó la exposición.
Así las cosas, el apelado, el 22 de agosto de 1916, archivó en la secretaría de esta Corte Suprema una moción documen-tada solicitando la desestimación del recurso por no haberse radicado en tiempo la transcripción de los autos. El ape-lado notificó el mismo día su moción al abogado del apelante. El propio día 22 de agosto, a las 7 p. m., el apelante archivó la transcripción de los autos consistente en la demanda, la contestación, la opinión de la corte, la sentencia, el escrito de apelación y la certificación. No forma parte de ella nin-guna exposición del caso.
El apelante acepta que archivó la transcripción después de vencido el término que la ley y las reglas de esta corte le conceden, pero se acoge a lo dispuesto en la regla 58 que dice así:
“Si la copia de los autos no fuere presentada dentro del término prescrito, puede desestimarse la apelación al hacerse una moción en tal sentido previa notificación de la misma. Si la copia de los autos, ha sido presentada a la fecha en que se haga tal notificación, este hecho constituirá una contestación eficaz a la referida moción, aun en el caso de que dicha copia no se hubiere presentado dentro del término prescrito.”
17 D. P. R. LXXIII.
Como hemos consignado, la moción de desestimación se *608notificó al apelante el 22 de agosto último y en ese mismo día, pero a las 7 p. m., el apelante archivó la transcripción,, de suerte que verificó tal archivo después de notificada la moción y en tal virtud su contestación no puede considerarse eficaz de acuerdo con la letra de la disposición invocada por él mismo. Véanse Parker v. Oller, 21 D. P. R. 449, y Diez v. Vélez et al., 16 D. P. R. 851.
El apelante no alegó por escrito ni oralmente en el acto-de la vista de la moción de desestimación, ninguna causa explicativa de su tardanza, y por lo tanto no ha proporcio-nado a esta corte dato alguno que pudiera servirle para ejer-citar en su favor la discreción de que está investida en casos de esa naturaleza. Véase Gandía v. Pizá Hermanos, S. en C., 17 D. P. R. 337.
Debe desestimarse el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Alclrey y Hutchison.